En Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
A la moción de desestimación en este caso, que encon-tramos confusa y difícil de entender s© ha unido una copia de la resolución dictada por la Corte de distrito de San Juan, *357que, si fuera admisible, sería suficiente para resolver, ya que aparece perfectamente claro el caso en ella. Pero la forma de presentar estos documentos es. la de una certifica-ción y no creemos que deba variarse.
Por esa razón, sin perjuicio de que se presente de nuevo, y en forma aceptable, la moción de desestimación, se declara sin lugar, por no aparecer de la misma, en sí, la alegada frivolidad.